El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Fabriciauo, Tomasa y Francisco Cartagena demandaron a Elias Rodríguez, Sínfora Rodríguez o Sínfora o Sinforosa Cartagena Rodríguez y a José Vergara en solicitud de una sentencia que declarara la nulidad de ciertas inscripciones hechas en el Registro Civil y el Demográfico de Aguas Bue-nas y condenara a los demandados a satisfacerles dos mil dólares de indemnización y a pagar las costas del pleito y los honorarios de abogado.
A ta.1 efecto alegaron tres- causas de acción. En la pri-mera sostuvieron que son los únicos herederos legítimos de Nicasio Cartagena López y de su primera esposa Josefa Her-nández, habiendo fallecido Cartagena López en Aguas Bue-nas en junio 15, 1938, sin otorgar testamento; que cinco días después de su muerte la demandada Elias Rodríguez com-pareció al Registro Demográfico de Aguas Buenas y a virtud de falsas manifestaciones inscribió como hija legítima suya y de Cartagena López a la demandada Sínfora Rodríguez haciéndose constar en la inscripción P-326 que Sínfora había nacido en mayo 5, 1894, a sabiendas de que nació en junio 17, 1897, y fué bautizada como hija natural suya en enero 30, 1898, según consta al folio 140 del tomo 16 de Bautismos de la parroquia de los Santos Reyes de Aguas Buenas; que Cartagena López, casado antes con Josefa Hernández, con-*608trajo matrimonio con Elias Rodríguez en agosto 15, 1932, y que la demandada Sínfora Rodríguez se casó en septiembre 8, 1923, con José Vergara con el nombre de Sinforosa Rodrí-guez con cuyo nombre lia continuado basta el presente.
En la segunda causa de acción se reproducen los becbos expuestos en la primera y se agrega que el demandado José Vergara compareció al Registro Civil de Aguas Buenas y solicitó y obtuvo la inscripción de siete bijos tenidos con la demandada Sínfora Rodríguez haciendo constar falsamente que eran nietos por la línea materna de Cartagena López.
Reprodúcense en la tercera causa de acción los becbos de la primera y de la segunda y se agrega que con motivo de las indicadas falsas inscripciones los demandantes se ban visto impedidos de verificar las operaciones particionales del caudal relicto por su causante Cartagena López y de recibir las participaciones que en el mismo les corresponden sufriendo perjuicios que estiman en dos mil dólares.
Como uno de los demandantes — Francisco Cartagena Hernández — fuese menor de edad, se le nombró defensor con encargo de representarlo en el pleito a su hermano de doble vínculo Fabriciano.
Emplazados los demandados, presentaron una larga mo-ción de eliminación y nulidad de juramento que fué declarada sin lugar. Dedujeron entonces excepciones previas de falta de becbos suficientes contra las tres causas de acción y, ade-más, la de existir otra acción pendiente entre las mismas partes por la misma causa y la de indebida acumulación de acciones. Las excepciones se desestimaron por la corte en julio 21, 1939, concediéndoseles diez días para contestar.
La contestación acepta la verdad de ciertos becbos de la demanda y niega la de otros. Alega que las inscripciones se verificaron de acuerdo con la ley y que el error en la fecha del nacimiento de Sinforosa, se cometió de buena fe.
Como materia de defensa especial y de oposición a la primera causa de acción sostiene que Nicasio Cartagena López y Elias Rodríguez desde antes de 1894 y por muchos *609años, siendo ambos solteros, sin impedimento para contraer matrimonio sostuvieron relaciones amorosas naciendo' como consecuencia de ellas Sinforosa, conocida por Sínfora Car-tagena y Rodríguez que fue siempre tenida por Cartagena López como su bija en público y en privado; que' Cartagena López contrajo matrimonio en julio 29, .1901, con Josefa Her-nández, matrimonio que subsistió basta la muerte de la esposa ocurrida en julio 21, Í928, y que en agosto 15, 1932,, Cartagena López y Elias Rodríguez legalizaron su situación contrayendo matrimonio y quedando de tal modo legitimada su bija Sinforosa a virtud de lo dispuesto en el artículo 180/ del Código Civil, ed. 1911.
Como materia de defensa especial y de oposición a la segunda causa de acción alega que desde agosto 15, 1932, no sólo quedó legitimada Sinforosa con derecho a usar el apellido Cartagena si que también sus bijos habidos en su matrimonio con José Vergara.
Y como materia de defensa especial y de oposición a la tercera causa de acción sostiene que no aduce hechos sufi-cientes para determinarla.
El 18 de agosto de 1939 se celebró el juicio y el pleito quedó resuelto por sentencia de septiembre 21 en la siguiente forma:
“. . .la corte declara con lugar la demanda por entender que Sínfora Rodríguez, conocida hoy por Sínfora Cartagena Rodríguez, no era hija natural de Nicasio Cartagena y que al inscribirla Elias. Rodríguez como hija legítima de aquél, lo hizo violando las dispo-siciones del Capítulo 4, libro 1 del Código Civil vigente, por tal razón se declaran nulas y sin valor alguno las inscripciones que apa-recen en el Registro Demográfico de Aguas Buenas bajo los números P-326, 706 y 501, así como las inscripciones que aparecen en el Re-gistro Civil del mismo municipio, a los folios 341, 538, 392, 349, 78, tomos 29, 30, 31, 32 y 34 de la sección de nacimientos, condenando a los demandados a pagar solidariamente a los demandantes la can-tidad de $500 por daños y perjuicios, con más las costas, gastos y $150 por concepto de honorarios de abogado,”
*610Contra esa sentencia se interpuso el presente recurso de apelación cuya vista tuvo lugar el seis de marzo último. Doce señalamientos de error contiene el alegato de los apelantes como cometidos por la corte los dos primeros al declarar sin lugar su moción de eliminación y nulidad de juramento y al desestimar sus excepciones previas; los cinco siguientes al admitir en evidencia la relación del caso y opinión en el pleito núm. 14,105, de Humacao, la partida de bautismo de Sinforosa Rodríguez, cierta certificación negativa del Regis-trador Demográfico de Aguas Buenas y siete certificaciones de nacimiento englobadas; el octavo, el noveno y el décimo, al no admitir en evidencia la declaración de su testigo Lau-rentino Vargas, al eliminar del récord lo que Nicasio Car-tagena dijera a Vargas con respecto a su intención de legitimar a su hija Sinforosa y en general al no admitir 'declaraciones de testigos de los demandados; el once al dictar ■sentencia movido por pasión, prejuicio y parcialidad contra la demandada Elias Rodríguez y el doce al condenar a los ‘demandados al pago de quinientos dólares como indemniza-ción y al de las costas y honorarios de abogado.
 Según la opinión que del caso hemos formado, el recurso debe prosperar por haberse cometido los errores octavo al décimo que serán los únicos que estudiaremos por escrito extensamente. Con respecto a los dos primeros bastará decir que el error que pueda haberse cometido al no decretarse las eliminaciones solicitadas no es aparente ni perjudicial, que el juramento si bien imperfecto no es nulo y que la demanda aduce hechos suficientes porque si en ver-dad las inscripciones se hicieron sin base y con malicia su nulidad debe decretarse y si con ello se entorpeció a los legítimos y únicos herederos en la liquidación de la herencia, causándoseles los consiguientes perjuicios, tienen derecho a ■ser indemnizados. Los cinco errores sobre admisión de evi-dencia, tampoco son aparentes dado el propósito de los demandantes al introducir los documentos y el alcance pro-batorio que los mismos tienen, y la comisión de los dos últi-*611mos puede aceptarse como consecuencia de la de los octavo al décimo sin que haya que decidir sobre la: imputación de pasión, prejuicio y parcialidad que se hace al juez senten-ciador.
Los errores 8 y 9 se señalan por los apelantes, así:
“8o. La corte apelada cometió error al no admitir en evidencia la declaración del testigo de los demandados Sr. Laurentino Vargas, en su carácter de Ministro Evangélico, con respecto a todo lo que realmente le declaró Nicasio Cartagena sobre sus propósitos al re-solverse a contraer matrimonio con Elias Rodríguez, etc.
“9o. — La corte apelada cometió error al ordenar que se eliminase del récord la declaración que le hiciera Nicasio Cartagena al testigo de los demandados Sr. Laurentino Vargas, Ministro Evangélico, con respecto a su intención de legitimar a su hija Sinforosa, sin haber solicitado la eliminación la parte contraria.’-'
Y consta de la transcripción de evidencia en relación con ellos lo que en seguida expondremos.
Después de referirse detalladamente el ahogado de los demandados a su defensa especial a la primera causa de acción, llamó a declarar al testigo Laurentino Vargas y ocu-rrió lo que sigue:
“DEMANDADO: ¿Cómo se llama Ud.?
“R. — Laurentino Vargas. •
“P. — ¿Conoció Ud. a don Nicasio Cartagena?
“R. — Por espacio de veinte años.
“P. — ¿Conoce Ud. a doña Elias Rodríguez?
“R. — El mismo tiempo.
“P. — ¿Y conoce a doña Sinforosa Cartagena Rodríguez por el mismo tiempo?
“R. — No por el mismo tiempo; menos, como 15 años.
“P. — ¿A qué se dedica el testigo?
“R. — Soy ministro evangélico.
* * * * * # *
“P. — ¿En qué año lo conoció por primera vez?
“R. — Desde el .año 1919.
“P. — ¿Dónde vivía él entonces?
“R. — En el Barrio Bayamoncito de Aguas Buenas.
*612“p._¿El vivía casado o con alguna señora o en qué forma vivía él?
“R._Cuando yo le conocí personalmente en el 1919, le conocí viviendo con doña Elias Rodríguez; no eran casados.
“p._¿Se refiere Ud. a esta señora que está aquí?
“R. — Sí, señor.
“p._¿Ud. sabe si para esa fecha él era casado con otra señora?
“R. — No lo sabía.
“P. — ¿Pero lo supo después?
“R._Supe después que se había casado viviendo con ella. Nunca conocí a la señora de él.
“P. — ¿Pero lo supo después?
£ ‘R. — Sí, señor. Ya tenía hijos en doña Elias Rodríguez.
“P._¿ Cuántos?
“R. — Uno.
“P. — ¿Cuál era el hijo?
“R. — La hija, Sínfora . . .
“P. — ¿ Sinforosa ?
“R. — Entonces Sínfora Rodríguez.
“P. — ¿Cómo supo Ud. que la señora era hija del señor Nicasio Cartagena?
“R. — Porque me lo dijeron ellos mismos.
“P. — ¿Quién se lo dijo?
“R. — La señora Elias Rodríguez y el difunto Nicasio Cartagena y otros amigos.
“DemaNdaNte: Pedimos la eliminación de lo que le dijera el difunto.
“Se. Juez: .¿Qué dice el testigo?
“Demandado •. Las manifestaciones que le hizo el difunto.
‘ ‘ Se. Juez : La corte quiere preguntar a ambos letrados, si puede admitirse evidencia oral contra evidencia documental con respecto a la. inscripción de una persona en el registro demográfico.
“Demandado.- Hay dos medios para que una persona pueda re-clamar la inscripción de un hijo ilegítimo a reconocido o legítimo, una es la que se ha traído ante la corte y la otra es por declaración del padre.
“Se. Juez: Entonces huelga lo que el testigo ha dicho aquí. Si hay prueba documental en cuanto a la inscripción de Sínfora o *613Sinforosa Rodríguez, inscripción que se verificó a solicitud de la madre, ¿cómo se va a destruir con evidencia oral?
“DEMANDADO: Aparece después inscrita como bija de Nicasio Cartagena.
“Sr. Juez: La corte no puede admitir evidencia que no sea ad-misible. Si esta señora, que es una de las partes aquí, que es de-mandada, Elias Rodríguez, ¿cómo ella va a atacar su propia con-ducta habiendo comparecido en el 1898 a inscribir una hija natural como suya?
“Demandado: Eso no es óbice en absoluto para que ahora adopte la actitud que está ahora adoptando. Esta es una defensa nuestra. La parte demandante alega que la inscripción se hizo falsamente, y nosotros vamos a probar que se hizo en virtud de un matrimonio.
“Sr. Juez: Adelante.
“Demandante: Hay evidencia documental de la inscripción de hija natural.
“Sr. Juez: Hija natural de Elias Rodríguez.
‘ ‘Demandante : Hija natural de Elias Rodríguez, Sínfora Rodrí-guez, que así aparece bautizada e inscrita en la parroquia donde se bautizó.
* 4í * i! * >» *
“Demandado : (Dirigiéndose al testigo). ¿A qué se dedicaba Ud. en el año 1932?
“Testigo: Al ministerio.
“P. — ¿Dónde lo ejercía?
“R. — En Aguas Buenas.
“P. — ¿Quién celebró el matrimonio de Elias Rodríguez y Niea-sio Cartagena?
“R. — Un servidor.
“P. — Antes de la realización de ese matrimonio, don Nicasio Cartagena le había hablado a Ud. con respecto a. . . .
“Demandante: No conteste.
“Sr. Juez: Fundamento de la oposición.
“Demandante: El fundamento es el siguiente: si el testigo, como ministro evangélico, celebró el contrato matrimonial entre Ni-easio Cartagena y Elias Rodríguez, la única prueba admisible es el documento que nosotros hemos presentado. Ninguna otra prueba de las manifestaciones hechas por Juan o por Pedro se puede traer.
“Sr. Juez: Fuera de lo que aparece de la certificación, no es ad-misible.
*614‘ ‘DESMANDADO: El testigo va a declarar'con respecto a lo que le declaró Nicasio Cartagena.
“SR. Juez: El documento habla por sí. La corte sostiene la objeción.
“DEMANDADO: Parece que la corte no ha entendido bien las cosas.
Sr. Juez: Sí, señor, la corte ha entendido, pero parece que S. S. pretende que el testigo se refiera a otras cosas que no están en la certificación.
“Demandado: Manifestaciones hechas por el propio Nicasio Car-tagena con respecto a cuál era el propósito de él al casarse. (Argu-menta.)
‘ ‘ Sr. Juez : La corte ya resolvió. La corte no permite 'la declara-ción del testigo con respecto a este extremo.
“Demandado: Tomamos excepción, por el fundamento de que, cuando' se trata del reconocimiento de un hijo natural o la legitima-ción de un hijo ilegítimo, se verifica de dos maneras: primero, por el-acto del padre hecho constar en documento público, y para hacer eso es necesario que el padre comparezca ante un ministro de la religión, o sea, ante un sacerdote y le diga qué es lo que él quiere hacer. El ministro está aquí para que él diga qué es lo que le dijo el difunto Nicasio Cartagena que él quería hacer para darle un nom-bre a la hija.
“Sr. Juez: Pero no se lo dió en un documento.
“Demandado: Por eso, porque no se lo dió en un documento, queda esto. Y mediante prueba testifical es admisible la evidencia que trata y demuestra cuál fue la intención del padre al casarse.
“Sr. Juez: La corte no admite esa evidencia testifical.
“Demandado : Nosotros tomamos excepción por los motivos dichos anteriormente.
“Testigo, tenga ]a bondad de explicarle a la corte todo lo que Ud. sabe.
“Testigo: El señor Nicasio Cartagena llegó a mi casa y me ex-presó el deseo de contraer matrimonio. Entonces yo venía a casa, al campo, donde ellos vivían y él me expresó, al llegar yo allí, ?,1 deseo que él deseaba casarse porque deseaba ■ cumplir con un deber moral y social y a la vez, darle el nombre a la familia, a sus hijos, puesto que tenía otros hijos más y deseaba darles los mismos pri-vilegios. . . .
“P. — ¿Le dijo algo con respecto a la hija Sínfora. . . .?
“Demandante: Nos. oponemos y peclimos la eliminación.
*615“Sr. Juez: Con lugar la oposición. 'La corte ordena la elimina-ción sobre la declaración que le hiciera Nieasio Cartagena con res-pecto a la intención de legitimar otros hijos.
“DEMANDADO: ¿Qué le dijo él que quería hacer con respecto a. esta hija!
“R. — Que era un deber social y que. . . .
‘‘DEMANDANTE: Nos oponemos.
“Sr. Juez: Con lugar la oposición.”
.El testimonio de Vargas era admisible. El error de la corte es manifiesto. La declaración del ministro no era con-traria al acta de matrimonio. Tendía a explicar el propó-sito que tuvo Cartagena López, según sus propias manifes-taciones, al contraerlo.
El número 4 del artículo 397 del Código dé Enjuicia-miento Civil, ed. 1933 — 35 de la Ley de Evidencia — dispone que:
“De conformidad con las precedentes disposiciones, podrá pre-sentarse en un juicio evidencia de los hechos siguientes:
“4. El acto o declaración, verbal o escrito, de una persona que hubiere fallecido, o se hallare fuera de la jurisdicción del tribunal, con referencia al linaje, nacimiento, ascendencia, edad, matrimonio, muerte o parentesco, de cualquiera persona relacionada por sangre o matrimonio con dicha persona; el acto realizado, o declaración hecha, por un difunto, contra su interés, ¡respecto a sus bienes.”
Y en el caso de López v. López, 47 D.P.R. 837, esta propia Corte decidió:
“Un abogado y notario que actúa no como letrado sino como notario con instrucciones recibidas de su cliente, puede declarar respecto a éstas.”
Véase Colón v. Sucn. Tristani, 45 D.P.R. 227.
Y que el error cometido perjudicó a los demandados lo demuestra el siguiente pasaje de la opinión que sirve de base a la sentencia. Dijo el juez sentenciador:
‘ ‘ Opina la corte que la única, .cuestión a resolver en este caso es, si de conformidad con la prueba aportada, puede llegarse a la con-*616elusion o inferirse que Sínfora Rodríguez, conocida hoy por Sínfora Cartagena, era hija natural de Nicasio Cartagena y María Elias Rodríguez. Fuera de la declaración de María Elias Rodríguez no hay evidencia que satisfaga a la corte de que Sínfora Rodríguez, conocida hoy por Sínfora Cartagena, era hija natural de Nicasio Cartagena. Según la declaración de María Elias Rodríguez y la prueba documental consistente en su propia declaración al inscribir a Sínfora Rodríguez en el Registro Demográfico de Aguas Buenas en 20 de junio de 1938 como hija legítima de Nicasio Cartagena, ésta nació en el año 1894, y según la fe de bautismo, nació en el año 1897. Considera la corte que desde el año 1894 ó 1898 hasta el año 1938, si Nicasio Cartagena hubiese tenido la intención de reconocer a Sínfora Rodríguez como hija natural suya, tuvo tiempo y oportu-nidad para hacerlo; y si María Elias Rodríguez hubiera deseado que el hombre con quien contrajo matrimonio en el año 1932 hubiere reconocido a su hija nada más fácil hubiera sido que consignarlo así en la declaración prestada por los contrayentes en la celebración del matrimonio. Nada de esto se hizo, lo que lleva al Tribunal a la conclusión de que Nicasio Cartagena no reconoció a Sínfora Ro-dríguez, conocida hoy por Sínfora Cartagena, como hija natural suya. ’ ’
Si el ministro evangélico que celebró el matrimonio de Cartagena López con la demandada Elias Eodríguez hubiera declarado en armonía con lo indicado por el abogado de los demandados y su declaración hubiera merecido entero crédito a la corte, la decisión final de ésta hubiera tenido que ser distinta ya que le hubiera proporcionado la evidencia nece-saria para concluir que Sínfora era hija de Cartagena López y Elias Eodríguez, que nació antes de casarse Cartagena López con Josefa Hernández fallecida en 1928 y que quedó legitimada por el subsiguiente matrimonio de sus padres en 1932. Y entonces el tinte de maliciosa falsedad que según la demanda mancha y anula las inscripciones, desaparecería, quedando reducidos a meros errores cometidos de buena fe los que en ellas se advierten que podrían servir de base a un decreto de corrección pero no al de nulidad que se pide y que no serían suficientes para sostener la concesión de daños y perjuicios que se solicita ya que substancialmente la *617realidad sería que Sinforosa Rodríguez, hija natural recono-cida de Nicasio Cartagena López y Elias Rodríguez, nacida en 1897, quedó legitimada en 1932 por el matrimonio subsi-guiente de sus padres y que sus hijos podrían ostentar váli-damente el apellido de sus abuelos debiendo distribuirse la herencia de Cartagena López entre todos sus herederos incluyendo entre ellos a Síní'ora o Sinforosa.
En tal virtud debe revocarse la sentencia recurrida y el pleito devolverse a la corte de distrito de su origen para la celebración de un vmevo juicio.